                             UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
                                                    AUGUSTA DIVISION



                                       CLERK’S MINUTES - GENERAL


CASE NO. 1:20cv180                                                                     DATE December 17, 2020


TITLE The Twelfth Congressional District Republican Committee, et al
                                                                                       T,0(6 10:09 - 11:09
       v. Bradford J. Raffensperger, et al.




Honorable : J. Randal Hall                                         Courtroom Deputy : Courtnay Capps
Court Reporter : Lisa Davenport


                     Plaintiff                                                                Defendant
                                                              Defendants Bradford J. Raffensperger, Rebecca N. Sullivan, David J. Worley,
The Twelfth Congressional District Republican Committee       Matthew Mashburn, and Anh Le; represented by Russell David Willard
Brian W. Tucker
Cathy A. Latham                                               Defendants Tim McFalls, Marcia Brown, Sherry T. Barnes, Terence Dicks, and Bob
Edward T. Metz                                                Finnegan; represented by Bryan F. Jacoutot, Bryan Tyson, Diane Festin LaRoss

                                                              Intervenor Defendants Democratic Party of Georgia, Inc. and DSCC; represented
Represented by:                                               by: Amanda R. Callais, John M. Geise, and Joyce Gist Lewis, Halsey Knapp
  Christopher I. Kachouroff
  Johnny Emmett Clyde Vines                                   Intervenor Defendants Georgia State Conference of the NAACP, Georgia Coalition
  Patrick M. McSweeney                                        for the Peoples Agenda, Inc., and Helen Butler; represented by: Julie M. Houk and
  Robert J. Cynkar                                            John Paul Batson



PROC EEDINGS: Complaint, Emergency Motion for Temporary Restraining Order, and                                 ✔     In Court
                  Preliminary Injunction hearing by video teleconference.
                                                                                                                      In Chambers
127(6

Hearing held. Court to enter an Order.
